DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 08/23/2022 is acknowledged.  Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1, line 6, the limitation “device to the outside” should be amended to - - device to the outside, wherein: - -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cutting device, transfer device, fixing unit and transfer unit in claim 1, cutting unit and movement adjusting unit in claim 4, support portion, cutting joint portion and support driving portion in claim 5, and forward/backward movement adjusting portion and upward/downward movement adjusting portion in claim 6.  The specification discloses the following:
As shown in FIG. 4, the cutting device 100 may include a cutting unit 110 (page 7, lines 21-22) and the cutting unit 110 may include an end effector 111 (page 8, lines 4) and the end effector 111 may include a cutting element including an oscillator irradiating a laser beam, but is not limited thereto and may include a cutting element such as a rotary saw (page 8, lines 8-11).  The transfer device includes a transfer unit and a fixing unit (page 2, lines 7-9).  The transfer unit includes a pair of rail portions with a rail groove in each rail portion (page 2, lines 10-11) and the fixing unit includes a plurality of bar-shaped support portions and a plurality of joint portions connecting the support portions to each other (page 2, lines 10-13).  The joint portion 212 may include, but is not limited to, articulated arms (page 7, lines 4-5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 8 recites the limitation “the fixing unit to fix the calandria” which although is an intended use limitation but unclear as to what exactly to fix the calandria means.   It is unclear if it means to repair a broken piece of calandria or to attach a component onto the calandria.
Claim 2, lines 1-4 further limits the fixing unit as including a plurality of bar-shaped support portions and a plurality of joint portions connecting the support portions to each other. However, the claim in lines 6-7 further recites that the support portions surround the calandria using the joint portions to fix the calandria.  As such, it is unclear if the calandria is being positively recited or the limitation is an intended use limitation meaning that the support portions are configured to surround the calandria. 
In claim 2, line 3, the phrase “bar-shaped” renders the claim indefinite since it is unclear what exactly a support portion in shape of a bar looks like.  Is the bar having a rectangular, triangular, circular or any other cross sectional shape.
In claim 3, recites the limitation “wherein: the transfer unit includes a pair of rail portions installed at both ends of the calandria; and a rail groove formed in each of the rail portions, and the fixing unit moves along the rail portion”.  However, the limitation of “the transfer unit includes a pair of rail portions installed at both ends of the calandria” is very confusing.  It is unclear if the Applicant is claiming a system made of combination of the apparatus and the calandria or is claiming only the apparatus.  It is unclear how an element of the apparatus that is used for dismantling the reactor is already installed on the reactor/calandria and is part of the reactor.  For examination purposes, the examiner considers that the rail portions are part of the fixing unit of the apparatus and as intended use, are configured to only attach around the calandria during the dismantling process.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al. (US 4,594,774).
As applied to claim 1, Barker et al. teach an apparatus for dismantling for heavy water reactor facilities (title), the apparatus comprising a cutting device (17/18, Fig. 3) and a transfer device (beams 21, 22, 23, 24, hoists 26, 27 with the aid of conventional gripping or possibly magnetic lifting means on the end of the hoist cable but not shown, Fig. 3), wherein the transfer device includes a fixing unit (gripping or magnetic lifting means) and a transfer unit (hoists 26, 27 moving along the beams 21, 22, 23, 24,abstract, 1-18, col. 4, lines 23-59).
The limitation “for heavy water reactor facilities” is recited in the preamble. When reading the preamble in the context of the entire claim, the recitation for heavy water reactor facilities is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The limitation “configured to divide a calandria of the heavy water reactor facilities into a main shell and a sub-shell,” the limitation of “configured to draw the main shell cut by the cutting device to the outside,” the limitation of “configured to fix the calandria” and the limitation of “configured to transfer the fixing unit” are considered to be intended use limitations.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Barker et al. meets all of the structural limitations, as claimed, and is capable of performing the limitations above.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta (JPH1090493A).
As applied to claim 1, Hotta teaches an apparatus for dismantling for heavy water reactor facilities (title), the apparatus comprising a cutting device (14/16/17/18/19/20, Figs. 2-3)  and a transfer device (15/23/25/12, Figs. 2-3), wherein the transfer device includes a fixing unit (gripping 23, Figs. 2-3) and a transfer unit (moving device 15, abstract, 1-17).
The limitation “for heavy water reactor facilities” is recited in the preamble. When reading the preamble in the context of the entire claim, the recitation for heavy water reactor facilities is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The limitation “configured to divide a calandria of the heavy water reactor facilities into a main shell and a sub-shell,” the limitation of “configured to draw the main shell cut by the cutting device to the outside,” the limitation of “configured to fix the calandria” and the limitation of “configured to transfer the fixing unit” are considered to be intended use limitations.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Hotta meets all of the structural limitations, as claimed, and is capable of performing the limitations above.

As applied to claim 2, Hotta teaches the invention cited including wherein the fixing unit includes a plurality of bar-shaped support portions (gripper sections 23a, Figs. 2-3) and a plurality of joint portions connecting the support portions to each other (the portions of vertical member 23 connecting to gripper sections 23a and 23a, Figs. 2A-B, 3).
The limitation “the support portions surround the calandria using the joint portions to fix the calandria” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Hotta meets all of the structural limitations, as claimed, and is capable of performing the limitation above.

As applied to claim 3, Hotta teaches the invention cited including wherein the transfer unit includes a pair of rail portions (12 and 12, Fig. 3) and a rail groove formed in each of the rail portions (12a and 12a in each of member 12 and 12, Figs. 2-3), and the fixing unit moves along the rail portion (Fig. 3).
The limitation “the rail portions installed at both ends of the calandria” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Hotta meets all of the structural limitations, as claimed, and is capable of performing the limitation above.

As applied to claim 4, Hotta teaches the invention cited including wherein the cutting device (14/16/17/18/19/20) includes a cutting unit (18/18a/17/16a) and a movement adjusting unit (20/14/19, Figs. 2-3).
The limitation “configured to move along a pressure tube through portion
formed in an end shield of the calandria to cut a connection portion between the main shell and the sub-shell” and “configured to adjust movement of the cutting
unit“ are considered to be intended use limitations.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Hotta meets all of the structural limitations, as claimed, and is capable of performing the limitations above.

As applied to claim 5, Hotta teaches the invention cited including wherein the cutting unit (18/18a) includes an end effector (cutting torch 18a); a support portion (cutting support arm 17); a cutting joint portion (extendable support 19) connected to the support portion (17); and a support driving portion (coupling portion 16/16a, paragraph [0010]).
The limitations “configured to cut the connection portion,” “configured to support the end effector,“ “configured to change a direction of the end effector” and “configured to support the support portion” are considered to be intended use limitations.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Hotta meets all of the structural limitations, as claimed, and is capable of performing the limitations above.

As applied to claim 6, Hotta teaches the invention cited including wherein the movement adjusting unit includes a forward/backward movement adjusting portion (extendable/telescopic/contraction support 19) and an upward/downward movement adjusting portion (cutting moving device 14, up-down direction, paragraph [0005]).
The limitations “configured to adjust a forward/backward movement of the cutting unit” and “configured to adjust an upward/downward movement of the cutting unit“ are considered to be intended use limitations.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the apparatus of Hotta meets all of the structural limitations, as claimed, and is capable of performing the limitations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/10/2022